           Case 1:13-cr-00166-LY Document 740 Filed 05/19/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §                         1:13-CR-166-LY-9
                                                §
BRIAN GRIFFIN (9)                               §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO: THE HONORABLE LEE YEAKEL
    UNITED STATES DISTRICT JUDGE

     Before the Court is the petition of the United States Probation Office recommending that the

Court revoke Defendant’s term of supervised release. The Magistrate Court submits this Report

and Recommendation to the District Court, pursuant to 28 U.S.C. § 636(b), 18 U.S.C. § 3401(i),

and Rule 1(d) of Appendix C of the Local Court Rules of the United States District Court for the

Western District of Texas.

                               PROCEDURAL BACKGROUND

     Defendant pled guilty of Conspiracy to Possess with Intent to Distribute 500 grams or more

of Methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. On February 7, 2014,

Defendant was sentenced to 100 months’ imprisonment, followed by five years’ supervised

release. On October 19, 2015, Defendant’s sentence was reduced to 85 months’ imprisonment,

and his supervision began on May 18, 2020.

     On April 9, 2021, the Probation Office filed a Petition for Warrant or Summons for Offender

Under Supervision (“Petition”). Dkt. 717. The Probation Office alleged that Defendant violated

conditions of release and sought a show-cause hearing as to why Defendant’s supervised release



                                                1
          Case 1:13-cr-00166-LY Document 740 Filed 05/19/21 Page 2 of 6




should not be revoked. A warrant was issued for Defendant’s arrest. Defendant was arrested and

ordered temporarily detained at his initial appearance on April 13, 2021.

   In the Petition, the Probation Officer alleges that Defendant violated the following conditions

of release:

               Violation of Special Condition: “The defendant shall participate
               in an in-patient substance abuse treatment program and follow the
               rules and regulations of that program. The program may include
               testing and examination during and after program completion to
               determine if the defendant has reverted to the use of drugs. The
               probation officer shall supervise the participation in the program
               (provider, location, modality, duration, intensity, etc.). During
               treatment, the defendant shall abstain from the use of alcohol and
               any and all intoxicants.”

               Violation of Special Condition: “The defendant shall submit to an
               evaluation for substance abuse or dependency treatment as directed
               by the probation officer, and if deemed necessary by the probation
               officer, the defendant shall participate in a program approved by
               the probation officer for treatment of narcotic addiction or drug or
               alcohol dependency which may include testing and examination to
               determine if the defendant has reverted to the use of drugs or
               alcohol. During treatment, the defendant shall abstain from the use
               of alcohol and any and all intoxicants. The defendant may be
               required to contribute to the costs of services rendered
               (copayment) in an amount to be determined by the probation
               officer, based on the defendant’s ability to pay.”

               Violation of Special Condition: “The defendant shall refrain from
               the use of alcohol and all other intoxicants during the term of
               supervision.”

               Violation of Standard Condition No. 9: “The defendant shall not
               associate with any persons engaged in criminal activity and shall
               not associate with any person convicted of a felony unless granted
               permission to do so by the Probation Officer.

The Petition alleges that Defendant was unsuccessfully discharged from the Lifetime Recovery

in-patient treatment program on April 8, 2021 for violating its rules and regulations; failed to

attend individual counseling sessions at Kearley and Schmidt on July 16, 2020 and January 7,

                                                2
          Case 1:13-cr-00166-LY Document 740 Filed 05/19/21 Page 3 of 6




2021; failed to submit to urinalysis testing as directed by his U.S. Probation Officer on

January 28 and 29, 2021; tested positive for drug use on February 2, February 8, March 26,

March 31, April 6, and April 8, 2021; and admitted on March 3, 2021 that he had been abusing

illicit drugs with Crystal Sherman.

     On May 19, 2021, pursuant to 28 U.S.C. Section 636(a) and 18 U.S.C. § 3401(i), the

undersigned conducted a preliminary and final revocation hearing at which Defendant, his

attorney, and an attorney for the United States Government appeared. In the interests of justice,

the hearing was conducted by video teleconference due to the exigent circumstances created by

the COVID-19 pandemic. Both parties consented to proceed by video teleconference, and

Defendant, his attorney, the attorney for the Government, and Defendant’s Probation Officer

were present throughout the hearing. The Magistrate Judge finds that the video teleconference

was sufficient to assess the voluntariness of the proceeding, Defendant’s credibility, and his

understanding. Defendant consented to proceed before a United States Magistrate Judge and pled

“True” to the alleged violations.

                                    FINDINGS OF THE COURT

1.      Defendant violated the conditions of his supervised release by his conduct as alleged in
        the Petition.
2.      Defendant received a copy of the Petition naming him; read the Petition or had it read to
        him; understood the Petition and the charges alleged against him; and had the opportunity
        to discuss the Petition and charges with his attorney.
3.      Defendant voluntarily gave consent to allocute before a United States Magistrate Judge.
4.      Defendant had both a factual and rational understanding of the proceedings against him.
5.      Defendant did not suffer from any physical or mental impairment that would affect his
        ability to fully understand the charges against him or the consequences of his plea.
6.      Defendant was sane and mentally competent at the time of these proceedings.



                                                3
            Case 1:13-cr-00166-LY Document 740 Filed 05/19/21 Page 4 of 6




7.       Defendant was sane and mentally competent to assist his attorney in the preparation and
         conduct of his defense.
8.       Defendant understood all of his statutory and constitutional rights and desired to waive
         those rights.
9.       Defendant understood that he had the right to present evidence and to cross-examine
         witnesses at the hearing, and waived that right.
10.      Defendant waived a reading of the charges against Defendant by the Government.
11.      Defendant freely, intelligently, and voluntarily pled “True” to the violations of the
         conditions of his supervised release alleged in the Petition.
12.      The Court finds that Defendant violated Standard Condition No. 9 and the Special
         Conditions of his term of supervised release to refrain from the use intoxicants, to
         participate in a program approved by the probation officer for treatment of narcotic
         addiction, and to participate in an in-patient substance abuse treatment program and
         follow the rules and regulations of that program, as alleged in the Petition, and that there
         is a factual basis in support of those findings.

                                     FACTORS CONSIDERED

      The Court has considered the factors set out in Title 18, United States Code § 3583(e), which

makes reference to most of the factors set out in Title 18, United States Code § 3553(a),

specifically:1

      a. the nature and circumstances of the offense, § 3553 (a)(1);
      b. the history and characteristics of Defendant, (a)(1);
      c. the need to afford adequate deterrence to criminal conduct, (a)(2)(B);
      d. the need to protect the public, (a)(2)(C);
      e. the need to provide Defendant with needed educational or vocational training, medical
         care, or other correctional treatment in the most effective manner, (a)(2)(D);
      f. the kinds of sentence and the sentencing range recommended by the United States
         Sentencing Guidelines, policy statements and corresponding analysis, (a)(4) and (a)(5);
      g. the need to avoid unwarranted sentence disparities among defendants with similar records
         who have been found responsible for similar conduct, (a)(6); and
      h. the need to provide restitution to any victims of the offense, (a)(7).


1The factors in § 3553(a)(2)(A), namely, the seriousness of offense, respect for the law, and just
punishment, were not considered by the Court.

                                                      4
          Case 1:13-cr-00166-LY Document 740 Filed 05/19/21 Page 5 of 6




                                   RECOMMENDATIONS

   The Magistrate Court has carefully considered all of the arguments of counsel and the

evidence presented by the parties and has taken judicial notice of the pre-sentence report, as well

as the Petition, Adjustment Summary, and Violation Conduct Computation prepared by the

Probation Office. The undersigned also has taken into account the policy statements in Chapter

Seven of the Sentencing Guidelines. Defendant’s violation is a Grade C and his criminal history

category is VI, resulting in an (advisory) guideline range of 8 to 14 months of imprisonment.

   In this case, the Magistrate Court finds most compelling the nature and circumstances of the

offense; Defendant’s history and characteristics; and the need to need to afford adequate

deterrence to criminal conduct. For these reasons, the Magistrate Court RECOMMENDS that

Defendant’s term of supervised release be REVOKED. The Magistrate Court further

recommends that the District Court sentence Defendant to eight (8) months imprisonment,

with no supervised release to follow.

                                          WARNINGS

    The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections.

See Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure

to file written objections to the proposed findings and recommendations contained in this Report

within fourteen (14) days after the party is served with a copy of the Report shall bar that party

from de novo review by the District Court of the proposed findings and recommendations in the

Report and, except on grounds of plain error, shall bar the party from appellate review of

unobjected-to proposed factual findings and legal conclusions accepted by the District Court. See

                                                5
          Case 1:13-cr-00166-LY Document 740 Filed 05/19/21 Page 6 of 6




28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on May 19, 2021.


                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE




                                               6
